Bhown, J.
The cases of The Nevada, 106 U. S. 154, S. C. 1 Sup. Ct. Rep. 234, and The Colon, 8 Ben. 512, show that the claimant’s vessel must he held in fault for not being prepared, while their propeller was in motion in the slip, to stop at once upon being hailed, as *160they were, by the captain of the libelant’s boat. But the captain of the Yorktown must also be held in fault. He was acquainted with the slip where for years the claimants’ steamers had been in the habit of lying, and from which they left for sea at regular hours, being always accustomed to use their propeller for a time before starting. The Yorktown entered the slip at about the time of the steamer’s starting, and her captain must not only have known of the customary use of the steamer’s propeller within the slip and the dangers attending it, but the motion of the propeller itself and- the stir of the water could not fail to be noticeable had the captain attended to it as, under such circumstances, he was bound to do in going into the slip at that time. Nor am I satisfied that he did not, in fact, know that the propeller was in motion before he fastened his stern line. There was no reason *why he should not have followed on after the Yosburgh, which immediately preceded him, past the Macon, and towards the bulk-head, into a place of entire safety. His stopping immediately abreast of the City of Macon, and within but a few feet of her, under the circumstances stated, I cannot help regarding as obvious negligence and want of prudence on his part, which charge him with joint negligence contributing to the accident.
In respect to the cargo, the libelant will -evidently be responsible for its delivery, and he is, therefore, entitled to recover one-half of the injury to the cargo as well as to the boat. If the parties do not agree on the amount, let a reference be taken to ascertain the amount, with costs'to the libelant.